AMENDMENT TO THE TEREX CORPORATION

2005 DEFERRED COMPENSATION PLAN

 

WHEREAS, Terex Corporation, a Delaware corporation located at 200 Nyala Farm
Road, Westport, CT 06880 (the "Corporation") adopted the Terex Corporation 2005
Deferred Compensation Plan,effective January 1, 2005 (the "Plan"); and

 

WHEREAS, the Corporation wishes to amend the Plan;

 

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2009,
except as otherwise specifically provided, as follows:

 

 

1.

Section 2.l. is hereby amended to read as follows:

“Key Employee Limitation: The following limitation is intended to comply with
Section 409A. Notwithstanding any Deferral Election, Retirement Plus Election,
or provision of this Plan to the contrary, distribution of the Deferred
Compensation Account or Retirement Plus Account payable by reason of a
Participant’s Termination of Employment or Retirement to a Participant who is a
Key Employee, shall not be made before six months after such separation from
service or the Participant’s death, if earlier. At the end of such six-month
period, amounts that would have been payable but for the Key Employee Limitation
shall be paid in a lump sum, without interest, on the first day of the seventh
month following the Participant’s Termination of Employment or Retirement, as
applicable, and remaining payments shall commence as indicated on the relevant
Deferral Elections, Retirement Plus Elections, or the Plan, as applicable.”

2.         Sections 2.q. through 2.s. and Sections 2.t. through 2.u. are hereby
renumbered Sections 2.t. through 2.v. and Sections 2.x. through 2.y.,
respectively; all references to any of such Section numbers are hereby replaced
with the adjusted Section numbers; and new Sections 2.q., 2.r., 2.s. and 2.w.
are added to the Plan to read as follows:

“q.       Retirement Plus Account: An account shall be established on behalf of
each Retirement Plus Participant under Section 4.g.

 

r.         Retirement Plus Election: The form or other method of deferral
acceptable to the Corporation that provides for a Retirement Plus Participant to
elect the time and form amounts credited to his or her Retirement Plus Account
will be distributed. A Retirement Plus Election must be completed by the
Retirement Plus Participant and submitted to the Corporation within 30 days
after being selected to participate in the Plan.

 

s.         Retirement Plus Participant: An employee of the Corporation who is a
senior officer or other key employee who has been selected by the Compensation
Committee of the Board of Directors of the Corporation (the “Committee”) to
receive a benefit described in Section 4.g on or after November 1, 2008.
Depending on the context, references herein to Participant shall sometimes
include Retirement Plus Participant.”

 

and

 

“w.      Vesting Date: The earliest to occur of the date on which the Retirement
Plus Participant (i) completes ten Years of Participation, (ii) terminates
employment with the Corporation and its affiliates after attaining age 65, or
(iii) terminates employment with the Corporation and its affiliates either by
the Corporation without “Cause” (as defined in Section 5.b.(7) below) or by

 

--------------------------------------------------------------------------------

such Participant for “Good Reason” (as defined in the Terex Corporation
Supplemental Executive Retirement Plan (the “SERP”)).”

 

3.         Section 2.u. (as renumbered above) is hereby amended by adding the
phrase “or the Retirement Plus Account, as applicable,” immediately following
the phrase “Deferred Compensation Account” each time the latter appears therein.

4.         Section 4 is hereby amended by renaming the Section as follows:
“Deferred Compensation Account, Earnings, Corporation Matching and Retirement
Plus Contributions.”

 

5.

Section 4 is hereby amended by adding a new Section 4.g. to read as follows:

“g.       Retirement Plus Contributions. For each Plan Year in which the
Retirement Plus Participant was employed by the Company for at least six months,
the Retirement Plus Account of each Retirement Plus Participant shall be
credited, for bookkeeping purposes, with an amount equal to ten percent of the
base salary and annual bonus paid pursuant to the Company’s annual incentive
compensation plan then in existence to each such Participant for such Plan Year
(“Retirement Plus Contributions”). Retirement Plus Contributions for annual
bonuses shall be credited to the Retirement Plus Accounts within 180 days
following the date on which the annual bonus is paid and Retirement Plus
Contributions for salary shall be credited to the Retirement Plus Accounts
within 180 days following the end of the year in which the salary is earned;
provided that in the event of the Participant’s Retirement, death, Disability
(as defined in Section 5.b.(4)), or Termination of Employment prior to the date
such amounts are credited to his or her Retirement Plus Account, the Company
will credit the appropriate amounts to such Account prior to distribution.
Amounts credited to Retirement Plus Accounts shall be credited with earnings and
losses as measured by the Bond Index selected by the Corporation from time to
time.”

 

6.         Section 5.a. is hereby amended by replacing the term “Amount” at the
beginning thereof with the phrase “Deferred Compensation Account”.

 

7.

Section 5.a.(6) is hereby deleted in its entirety, effective as of January 1,
2005.

 

8.

A new Section 5.a.(7) is hereby added to the Plan to read in its entirety as
follows:

 

“(7)

Transition Elections. Notwithstanding anything contained herein to the contrary:

(i)        A Participant may, during the Plan Year ending on December 31, 2006,
change existing distribution elections under the Plan, provided that any such
election shall not accelerate the distribution of any amounts into 2006 or defer
the distribution of amounts otherwise payable in 2006 to a subsequent year.

(ii)       A Participant may, during the Plan Year ending on December 31, 2007,
change existing distribution elections under the Plan, provided that any such
election shall not accelerate the distribution of any amounts into 2007 or defer
the distribution of amounts otherwise payable in 2007 to a subsequent year.

(iii)      A Participant may, during the Plan Year ending on December 31, 2008,
change existing distribution elections under the Plan, provided that any such
election shall not accelerate the distribution of any amounts into 2008 or defer
the distribution of amounts otherwise payable in 2008 to a subsequent year.”

 

2

 



 

--------------------------------------------------------------------------------

9.         Sections 5.b. through 5.g. are hereby renumbered Sections 5.c.
through 5.h., respectively, all references to any of such Section numbers are
hereby replaced with the adjusted Section numbers, and a new Section 5.b. is
added to read as follows:

“b.        Retirement Plus Account. Upon a Retirement Plus Participant’s
Retirement, death, Disability or other Termination of Employment, the
Corporation shall pay benefits as follows:

 

(1)       Retirement or Termination of Employment After the Vesting Date.
Subject to the Key Employee Limitation, if a Retirement Plus Participant
terminates employment by reason of Retirement (other than death or Disability)
or Termination of Employment on or after his or her Vesting Date, such
Participant shall receive the balance in his or her Retirement Plus Account in
accordance with such Participant’s Retirement Plus Election; provided, however,
that if no such Election is in effect, such balance shall be paid in a lump sum
at the time provided in Section 5.b.(5)(i); provided, further, however, that if
such Retirement or Termination of Employment occurs within two years following a
“Change of Control” (as defined in the SERP), any such Election shall be
disregarded and such balance shall be paid in a lump sum within 30 days
following such Retirement or Termination of Employment.

(2)       Termination of Employment Before the Vesting Date. If a Retirement
Plus Participant dies or terminates employment by reason of Retirement or
Termination of Employment before his or her Vesting Date, the Corporation shall
have no obligation to pay his or her Retirement Plus Account and the Corporation
shall have no liability hereunder to such Participant or his or her Beneficiary,
assigns or other successors. Notwithstanding the foregoing, the Committee may
waive any vesting requirement for any such Participant; provided that such
waiver may not affect the time the Retirement Plus Account is paid.

(3)       Death. If a Retirement Plus Participant dies after his or her Vesting
Date, but before he or she has received all amounts (including if such
Participant has not experienced a Termination of Employment or Retirement) under
his or her Retirement Plus Account, the remaining balance in such Participant’s
Retirement Plus Account shall be paid to his or her Beneficiary in a lump sum
within 60 days after such Participant’s death. Upon making such lump sum
payment, the Corporation shall have no further obligations hereunder to the
Participant or his or her Beneficiary, assigns or other successors.

(4)       Disability. If a Retirement Plus Participant becomes Disabled prior to
his or her Retirement or Termination of Employment, notwithstanding any other
provision of the Plan to the contrary, such Participant shall receive the
balance in his or her Retirement Plus Account in a lump sum within 60 days after
he or she becomes Disabled. A Retirement Plus Participant will be considered to
be “Disabled” or have a Disability” if he or she is unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment that can be expected to result in death or last for a
continuous period of not less than 12 months.

(5)       Form of Payment. A Retirement Plus Participant may designate in a
Retirement Plus Election the following forms of payment with respect to his or
her Retirement Plus Account: (i) a lump sum, based on the value of such
Retirement Plus Account on the last business day of the year in which such
Participant’s Termination of Employment or Retirement (other than death or
Disability) occurs, payable in the Plan Year following such Termination of
Employment or Retirement, as applicable; or (ii) five (5), ten (10) or fifteen
(15) substantially equal annual payments, which payments shall commence in the
Plan Year following such Termination of Employment or Retirement, as applicable.
Any installment payment hereunder shall equal the

 

3

 



 

--------------------------------------------------------------------------------

quotient determined by dividing the Retirement Plus Participant’s remaining
Retirement Plus Account balance at the time of payment by the number of
remaining installments (including the current installment).

(6)       SERP Transition Election. Notwithstanding anything contained herein to
the contrary, any person who is a participant in the SERP on December 31, 2008
may elect, no later than December 31, 2008, to be a Retirement Plus Participant,
effective as of January 1, 2009 and to have the Actuarial Equivalent (as defined
in the SERP) transferred to a Retirement Plus Account by completing a special
Retirement Plus Election form that provides for (i) such transfer of the
Actuarial Equivalent and (ii) the election of the form of payment of the
Retirement Plus Account as provided in Section 5.b.(5). The Retirement Plus
Participant’s rights to receive a distribution from his or her Retirement Plus
Account in connection with such transfer will be subject to the rules relating
to time of distribution and vesting of the account, as provided in Sections
5.b.(1) and (2). The Retirement Plus Participant shall simultaneously therewith
execute a Retirement Plus Election, in accordance with Section 2.r., relating to
Retirement Plus Contributions with respect to the Plan Year commencing on
January 1, 2009.”

(7)       Cause. For purposes of this Plan, "Cause" shall have the definition
set forth in the Participant's employment agreement with the Corporation, or,
absent an employment agreement defining Cause, Cause shall mean the
Participant’s (i) continuing and material failure to fulfill his or her
employment obligations or willful misconduct or gross neglect in the performance
of his or her duties as an officer or employee of the Corporation, (ii)
commission of fraud, misappropriation or embezzlement in the performance of his
or her duties as an officer or employee of the Corporation or (iii) conviction
of a felony, which, as determined in good faith by the Board, constitutes a
crime that may result in material harm to the Corporation. Notwithstanding the
foregoing provisions of this Section 5.b. to the contrary, if a Retirement Plus
Participant’s employment with the Corporation and all of its affiliates is
terminated by the Corporation or any affiliate for one of the reasons specified
in clauses (ii) or (iii) of the definition of Cause above or any similar
provision in the Participant’s employment agreement (whether before or after his
or her Vesting Date), all amounts in such Participant’s Retirement Plus Account
shall be immediately forfeited.

10.       Section 5.c. (as renumbered above) is hereby amended by adding the
phrase “and each Retirement Plus Participant’s Retirement Plus Account (to the
extent vested)” immediately following the phrase “Bond Index” in the second
sentence thereof.

11.       Sections 5.e. (as renumbered above) and 6.c. are hereby amended by
adding the phrase “and the Retirement Plus Participant’s Retirement Plus
Account” immediately following the phrase “Deferred Compensation Account” each
time the latter appears therein.

12.       Section 7 is hereby amended by adding the phrase “and a Retirement
Plus Participant’s Retirement Plus Account (to the extent vested)” immediately
following the phrase “Deferred Compensation Account” each time the latter
appears therein.

13.       Clause (i) of Section 8 is hereby amended to read in its entirety as
follows: “(i) adversely affect a Participant’s or Retirement Plus Participant’s
entitlement to benefits attributable to amounts credited to his or her Deferred
Compensation Account or Retirement Plus Account, as applicable, prior to
termination of this Plan or”.

 

4

 



 

 